Citation Nr: 1726539	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected bilateral knees, back and/or left femoral nerve impingement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from December 1981 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) which denied service connection for a right leg disability and denied increased ratings for genu recurvatum with chondromalacia of the right and left knees (bilateral knee disabilities).  The Board notes that the Veteran originally filed a claim for service connection for bilateral leg disabilities, of which his left leg disability was granted in a May 2010 rating decision, characterized as impingement of left femoral nerve.

In August 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In September 2013, the Board remanded the appeal for additional development and a VA examination to determine the nature and etiology of the Veteran's right leg disability.  

In March 2015, the appeal was again before the Board.  The Board decided the increased rating for the bilateral knee disability  and remanded the matter of service connection for a right leg disability.  In its remand, the Board assumed jurisdiction over an inferred claim for entitlement to TDIU, which was considered part and parcel of the claims for increased rating for service-connected bilateral knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the appeal for substantial compliance with the September 2013 Board remand directives, and remanded the issue of entitlement to TDIU for additional development and adjudication by the Agency of Original Jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268 (1998).  Substantial compliance was accomplished for the claim of service connection for a right leg disability, and the Board finds that it may proceed with a decision at this time as to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Unfortunately, the Board finds that an additional remand is necessary to comply with the March 2015 remand directives regarding the claim for entitlement to TDIU.  See Stegall, 11 Vet. App. 268.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a currently diagnosed right leg disability related to service or his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
 §§ 3.102, 3.303, 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in August 2006 which met the VCAA notice requirements with respect to service connection for a leg condition, as secondary to a bilateral knee condition.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While the August 2006 notice failed to include a statement of the elements necessary to satisfy a claim for direct service connection, the error was non-prejudicial as the Veteran received a statement of the case in October 2010 for the claim to service connection for a right leg disability.  Further, neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").  Therefore, the Board finds that the Board has satisfied its duty to notify the Veteran regarding the claims for service-connection for a right leg disability.  38 U.S.C.A. § 5103 (West 2014).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private treatment records, and VA authorized disability benefits questionnaires (DBQs).  The Veteran was scheduled for a VA examination in February 2017 to determine the nature and etiology of his right leg disability, however, the Veteran cancelled the appointment, stating that he didn't need it.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a) (2016).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination, action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.   When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2016).

While VA has a duty to assist the Veteran in the development of his claim, it is important that he make efforts to assist VA in gathering evidence relevant to his claim, to include reporting for a scheduled VA examination.  See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the AOJ development and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with these claims.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The claims will be adjudicated based on the evidence of record.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).



Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After reviewing all medical and lay evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed disability related to an in-service injury or service-connected disability for which service connection may be granted.

Service treatment records indicate right knee pain in April 1983 with a past history of an injury.  A July 1983 shows the Veteran reported being involved in a car accident two years prior as a civilian, during which he injured his knee.  The Veteran did not report symptoms, treatment or a diagnosis for his right leg condition upon his October 1981 entrance examination and reported leg cramps in a report of medical history associated with his October 1983 separation examination.

Private treatment records in September 2006 show the Veteran reported pain in the left upper thigh and left post thigh, and that received outpatient rehabilitation services in August 2006 and September 2006 for his left leg, however, no complaints were reported regarding his right leg. 

VA treatment records show the Veteran complained of right leg swelling in February 2007.  The Veteran returned with reports of right calf swelling in April 2007, however, the Veteran reported this symptom occurred since a right knee injury he experienced in March 2007.  The Veteran received treatment in 2006 and 2010 for left leg pain but did not report symptoms of the right leg.  VA medical records otherwise do not indicate treatment for a right leg condition.

In August 2012 Travel Board hearing, the Veteran testified that he fell down a couple flights of concrete stairs during a physical training run in service.  In various VA examinations of record for other claims not currently on appeal, the Veteran reported this incident occurred in either June 1982, November 1982 or in 1984.  See May 2012 VA authorized examination November 2009 VA examination; July 2006 VA authorized examination.  He indicated that after his fall, his in-service treatment was focused on his bilateral knee injuries.  The Veteran testified that he currently experiences pain and soreness in his right thigh which he said was aggravating.

In a December 2013 VA authorized DBQ, a private physician diagnosed the Veteran with right leg pain, and indicated a diagnosis date of September 2013.  He reported the onset of aches and pains after he took a lot of PE classes.  On examination, it was noted he had limited flexion of the right knee and had functional loss.  

As noted above, the Veteran was offered, but refused, a VA examination to determine the nature and etiology of the claimed right leg disability, indicating that he did not need it.  Consequently, the Board will evaluate the case based on the evidence of record.  

The Veteran complained of right thigh pain, swelling and soreness as early as February 2007 and was diagnosed as having right leg pain in a December 2013 VA authorized DBQ.  The Board notes that generally pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Bramber v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does, however, acknowledge that the findings of the 2013 VA DBQ reflect findings of functional loss of the right lower extremity; thus, the Board will concede for argument purposes that he does have a right leg disability.  It is noted that the Veteran is already service-connected for a right knee disability, and it unclear how many of the findings in the DBQ represent already service-connected disabilities.  Even assuming the Veteran does indeed have a distinct right leg disability, the fact remains that there is no evidence linking such to service or to a service-connected disability. 

The Veteran has attempted to establish a nexus between claimed right leg disability and service-connected bilateral knees, back and left femoral impingement through his own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, which is whether the Veteran has a currently diagnosed right leg disability which is related to service or a service-connected disability, such an opinion falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran does not have a current right leg disability related to service or a service-connected disability.

Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right leg disability is denied.


REMAND

In March 2015, the Board inferred a claim for entitlement to TDIU, which was considered part and parcel of the claim for an increased rating for service-connected bilateral knee disabilities on appeal.  See Rice, 22 Vet. App. 447.  The Board remanded the issue of entitlement to TDIU for adjudication by the AOJ and for the issuance of a SSOC.  It does not appear that the AOJ has adjudicated the Veteran's claim for TDIU and no SSOC has been made of record.  Therefore, the Board finds that an additional remand is necessary to comply with the March 2015 Board remand directives.  See Stegall, 11 Vet. App. at 270, (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the claim of entitlement to a TDIU and thereafter, issue a statement of the case.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


